                             IN THE UNITED STATES DISTRICT COURT
                          FOR THE EASTERN DISTRICT OF PENNSYLVANIA


 AUDRA MCCOWAN, et al.,                                               CIVIL ACTION

            Plaintiffs,
                                                                      NO. 2:19-cv-03326-KSM
            v.

 CITY OF PHILADELPHIA, et al.,

            Defendants.


                                                   ORDER

        AND NOW, this 4th day of November, 2020, upon consideration of Defendants’ Motion

to Quash the Subpoena Directed to Nonparty A. Nicole Phillips, Esquire (Doc. No. 94),

Plaintiffs’ response brief (Doc. No 96), and statements made by counsel during oral argument, 1 it

is ORDERED that the Motion is DENIED.

IT IS SO ORDERED.



                                                             /s/Karen Spencer Marston
                                                             _________________________________
                                                             KAREN SPENCER MARSTON, J.




        1
           As discussed in the accompanying opinion, we do not address new arguments raised by Defendants
during and after oral argument, nor do we consider Defendants’ untimely reply brief (Doc. No. 110), which was
filed 53 days after Plaintiffs’ response brief and 46 days after the deadline.
